UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2216


KATHLEEN BEUSTERIEN,

                Plaintiff - Appellant,

          v.

ICON CLINICAL RESEARCH, INC.; OXFORD OUTCOMES, INC.; OXFORD
OUTCOMES 2007 LIMITED; PAUL QUARTERMAN; ANDREW LLOYD,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:12-
cv-02720-RWT)


Submitted:   March 26, 2013                 Decided:   April 5, 2013


Before DAVIS, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew J. Morris, MORVILLO LLP, Washington, D.C.; Andrew A.
Nicely, Washington, D.C., for Appellant. Andrew K. Fletcher,
PEPPER HAMILTON LLP, Pittsburgh, Pennsylvania; Kathleen A.
Mullen, PEPPER HAMILTON LLP, Harrisburg, Pennsylvania, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kathleen Beusterien appeals the district court’s order

remanding the underlying civil action to the Circuit Court for

Montgomery County, Maryland, and denying her request for a fee

award to compensate her for the attorney’s fees and costs she

incurred in contesting Defendants’ removal of her civil action

to   federal     court.       Beusterien         does     not   challenge      the    remand

order, limiting this appeal only to the denial of her request

for a fee award.        We affirm.

            We    review      for     an   abuse     of    discretion     the    district

court’s   order       denying     attorney’s       fees       pursuant    to   28     U.S.C.

§ 1447(c) (2006).          See In re Lowe, 102 F.3d 731, 733 n.2 (4th

Cir. 1996).       “There is no automatic entitlement to an award of

attorney’s fees.”           Valdes v. Wal–Mart Stores, Inc., 199 F.3d
290, 292 (5th Cir. 2000) (holding that the “mere determination

that removal was improper” does not require a district court to

award attorney’s fees).               As the Supreme Court has instructed,

§ 1447(c) authorizes the district court to award attorney’s fees

“when    such    an   award      is   just[,]”       Martin      v.   Franklin       Capital

Corp.,    546 U.S. 132,    138      (2005),      but     whether   to    do    so   is

committed to the court’s sound discretion.                       Id. at 139-41.

            Based on our review of the facts of this case and the

relevant law, we conclude that the district court did not abuse

its discretion in denying Beusterien’s request for a fee award.

                                             2
Accordingly,    we     affirm   the    district    court’s    order.      See

Beusterien v. Icon Clinical Research, Inc., No. 8:12-cv-02720-

RWT (D. Md. filed Oct. 1, 2012; entered Oct. 2, 2012).                     We

dispense   with      oral   argument    because    the    facts   and   legal

contentions    are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                       3